Day, Ch. J.
Lots Nos. one and nine, in controversy, owned by plaintiff, were on the 11th day of July, 1874, at sheriff’s sale, sold to Nancy A. McKean for the sum of $669.07. About the last of October, 1874, the certificate of purchase was assigned to the defendant, and, on the 30th day of July, 1875, defendant procured a sheriff’s deed therefor. The plaintiff claims that the transaction whereby defendant became possessed of the certificate of purchase was a loan to plaintiff, upon from three to five years time, of money to effect redemption from Mrs. McKean, and that the certificate of purchase was assigned to defendant as a mere security for repayment, and was held by him in lieu of a mortgage. The defendant, upon the other hand, maintains that he bought the certificate of purchase from Mrs. McKean, and that, at the expiration of the period of redemption, he was entitled to a sheriff’s deed. The case presents solely this question of fact. Each member of the court has read the evidence with care, and has each come to the conclusion *708that it satisfactorily and fully sustains the decree of the court below. Indeed» it rarely happens that in a case, presenting solely questions of fact, we are able to reach a conclusion with so little doubt. It is neither necessary nor désirable that the evidence should be'fully reviewed, and» a partial review would not be satisfactory. We have no hesitancy in holding that the decree should be
Affirmed.